Citation Nr: 0947171	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Air Force from December 1997 to April 1998, and from 
September 2001 to August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2009 Order by the United States Court 
of Appeals for Veterans Claims (Court), that granted a joint 
motion for remand, partially vacated a February 2008 Board 
decision and remanded the matter pursuant to the directions 
in that joint motion for remand.

As a matter of history, the matter was previously before the 
Board on appeal from a June 2004 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, granted 
service connection for a pilonidal cyst with an initial 
noncompensable evaluation.  During the course of the appeal, 
an October 2006 Decision Review Officer decision increased 
the Veteran's initial evaluation to 10 percent, effective 
August 16, 2003, the day following the Veteran's release from 
active duty.  The Veteran's appeal continued, and the matter 
was remanded by the Board in February 2007 for a new 
examination.  

Following the new examination, the matter was returned to the 
Board, and in February 2008, the Board issued a decision 
which, in pertinent part, denied an evaluation in excess of 
10 percent for the Veteran's pilonidal cyst.  The Veteran 
appealed this denial to the Court, and in February 2009, 
based on a joint motion for remand, the Court partially 
vacated the Board's decision and remanded it for further 
consideration and development.

The matter then returned to the Board for a third time, and 
was remanded for a new examination in May 2009.

In a September 2009 rating decision, the RO granted the 
Veteran a temporary 100 percent evaluation for the period 
from December 16, 2008, to January 31, 2009, for a period of 
convalescence following surgery.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has held that when the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

The Board remanded the Veteran's claim for an increased 
rating for his service-connected pilonidal cyst in May 2009, 
following a Court remand that specifically held that the 
Veteran's previous examination was not adequate because it 
did not include objective measurements of limitation of 
motion due to the Veteran's pilonidal cyst.  In the remand, 
the Board ordered that the RO schedule the Veteran for a new 
examination, and that in the examination report, "[t]he 
examiner should indicate whether the cyst causes limitation 
of motion."  The Board requested that "if the cyst does 
cause limitation of motion, the examiner should measure such 
loss of motion by performing range of motion studies 
(measured in degrees) of the affected part" (emphasis 
added).  

A new examination was provided in June 2009.  The June 2009 
examiner, in addressing whether the cyst "results in 
limitation of motion or loss of function," answered "yes."  
He then described the impact of the cyst, noting that some 
movements put tension on the scar, and that some activities 
that stressed the skin and muscles surrounding the scar, such 
as skiing and soccer, were limited.  The examiner was not 
specific, however, as to whether these problems were the 
result of limitation of motion, or simply a loss of function.  
The examiner did not address the Veteran's range of motion of 
affected joints, if any, which potentially include, but are 
not limited to, motion of the hips and spine.  While the 
examiner described limitation of some activities, the 
examiner did not provide measurements of any lost range of 
motion.  The RO should schedule the Veteran for a new 
examination.

Additionally, the most recent VA treatment record is from 
September 2008.  The RO should obtain all current VA 
treatment records.  The Veteran began receiving private 
treatment from Beth Israel Deaconess Healthcare in March 
2009.  Currently, the claims file only includes the report 
from the "new patient physical" from Beth Israel.  The RO 
should contact the Veteran and procure a signed release(s) to 
enable VA to obtain all private treatment records for the 
Veteran's cyst  

After any current and available treatment records are 
obtained, the RO should schedule the Veteran for a new 
examination that fully addresses the current status of the 
Veteran's pilonidal cyst.  This should include, in addition 
to current measurements of the scar, whether the Veteran has 
continued to experience bleeding and seepage from the cyst.  
The examiner should fully address all limitation of motion 
caused by the cyst, and should provide measurements, in 
degrees, of limitation of motion of any affected joint(s).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his pilonidal cyst 
since September 2008.  After the Veteran 
has signed the appropriate releases, any 
identified records of pertinent medical 
treatment should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit these records for VA 
review.

2.  After all pertinent records are 
obtained, the Veteran should be afforded a 
VA examination to determine the current 
degree of severity of the residuals of his 
pilonidal cyst on his tailbone.  The 
claims file must be made available to and 
reviewed by the examiner; the examiner 
should note in his or her report that the 
claims folder was reviewed.  All indicated 
studies should be performed.  

The examiner should be provided a copy of 
the applicable rating criteria for 
evaluating scars (Diagnostic Codes 7801-
7805).  The physician should describe the 
manifestations of the Veteran's residuals 
of a pilonidal cyst in accordance with the 
pertinent rating criteria for evaluation 
of the condition.  The physician is 
requested to comment on all signs and 
symptoms that are attributable to the 
Veteran's service-connected pilonidal 
cyst, including but not limited to the 
size of the scar or the size of the 
affected area (in square inches or 
centimeters).  The examiner must note 
whether the residual scarring is deep 
(i.e., associated with soft tissue 
damage), and whether there is any 
tenderness on examination.  Additionally, 
the examiner should note whether the 
Veteran experiences loss of coverage with 
seepage or bleeding at the cyst site.

The examiner should indicate whether the 
cyst causes limitation of motion; if the 
cyst does cause limitation of motion, the 
examiner should measure such loss of 
motion by performing range of motion 
studies (measured in degrees) of the 
affected part.

3.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

